             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 1 of 10




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                         NO. CR-18-00422-PHX-SMB

12                       Plaintiff,                    DEFENDANTS’ NOTICE OF JOINDER
     vs.                                               IN JOYE VAUGHT’S MOTION TO
13
                                                       STRIKE SURPLUSAGE FROM
14   Michael Lacey, et al.,                            INDICTMENT (Doc. 785)

15                     Defendants.                     (Oral argument requested)
16

17

18

19

20

21

22
            Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, and Andrew Padilla,
23
     by and through their undersigned attorneys, join in Joye Vaught’s Motion to Strike Surplusage
24
     (Doc. 785). Defendants’ are similarly situated to Ms. Vaught and join in this motion to the extent
25

26

27

28
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 2 of 10




 1   that the Court intends to send or read the indictment to the jury.1 Defendants provide the instant
 2   Memorandum of Points and Authorities in further support of the motion.
 3

 4                     MEMORANDUM OF POINTS AND AUTHORITIES
 5          The Superseding Indictment (Doc. 230 (the “Indictment”)), full of irrelevant and unduly
 6   prejudicial allegations, appears to have been drafted for a far broader purpose than simply
 7   providing the Defendants with notice of the charges against them. The Indictment is laden with
 8   hearsay and recycles the purported “findings” of various elected officials and non-profit
 9   organizations, which have nothing to do with the findings of the grand jury. It also contains
10   allegations which suggest additional criminal conduct of which Defendants are not accused and
11   that will be inadmissible at trial. Such surplusage should be stripped from the Indictment if it is
12   ever to be presented in any form to the jury.2
13          Nonetheless, to the extent that this Court addresses the motion at this time, the
14   Indictment’s inflammatory and unduly prejudicial allegations that do not go to any element of
15   the charged crimes should be struck, in addition to those identified in the motion.
16                                          BACKGROUND
17          On July 25, 2018, a grand jury sitting in this District issued the Indictment, which charges
18   Defendants under Conspiracy (18 U.S.C. § 371), the Travel Act (18 U.S.C. § 1952), and the
19   Money Laundering Statutes (18 U.S.C. §§ 1956, 1957). The Indictment is laden with hearsay.
20   (See Indict. ¶¶ 1, 11, 12, 13, 16, 21, 24, 25, 31, 35-73, 75-96, 98-108, 110, 112-126, 128-130,
21

22   1
             To the extent that the Court does not intend to give or read the indictment to the jury,
     and the government so agrees, Defendants submit that the issues raised in the motion can be
23
     addressed closer to trial through motions in limine regarding evidence to be presented at trial,
24   and a joint statement of the case prepared by the parties.
     2
             Far more appropriate than providing the Indictment – which is not evidence - to
25   the jury, is to follow the normal practice in this District of providing the jury with a joint
26   statement of the case which summarizes the charges in a neutral fashion. Such
     Statements are prepared close to the date of trial, once all substantive and most in limine
27   motions are decided.
28                                                    2
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 3 of 10




 1   132-133, 135-139, 142-143, 145, 147-150, 155-176, 178-185, 187-188, 194, 201.) It is larded
 2   up with the claims of elected officeholders, political bodies, non-governmental organizations,
 3   academics, and media organizations, none of which are the actual findings of the grand jury.
 4   (See id. at ¶¶ 74, 86, 97, 109, 111, 127, 131, 134, 140, 141, 144, 146, 151.) The Indictment
 5   selectively quotes from various email and documents in a manner that is patently misleading.
 6   (See Defs.’ Joint Mot. to Dism. Indict. for Grand Jury Abuse, Doc. 780 (filed under seal and
 7   incorporated herein by reference) at 8-11.)
 8          In addition to these problems, the Indictment contains classic surplusage. For example,
 9   the Indictment contains no Child Sex Trafficking (18 U.S.C. § 1591) charges. However, the
10   Indictment is heavily padded with allegations related to child sex trafficking. (See Indict. at ¶¶
11   13, 14, 74, 85, 86, 95, 100, 101, 104, 106, 109, 111, 113, 114, 115, 116, 120, 121, 123, 124, 125,
12   127, 130, 131, 133, 134, 135, 140, 144, 146, 151, 160, 161, 163, 164, 165, 167, 168, 169, 170,
13   172, 174.) Critically, the government knows that it cannot establish these highly inflammatory
14   allegations which renders their inclusion in the Indictment even more problematic. (See Doc.
15   780 at 4-7.)
16          The Indictment includes information concerning a variety of unrelated and irrelevant
17   crimes committed against individuals who allegedly advertised on Backpage (see Indict. at ¶¶
18   150, 162, 168, 170, 173, 174, 175); however, those crimes are irrelevant to the charges actually
19   found in the Indictment because the Indictment only charges a conspiracy to promote or facilitate
20   prostitution (see id. ¶¶ 195-99.) Under the plain language of the charge, the only crime relevant
21   to the conspiracy was prostitution. Yet, the Indictment mentions murders, kidnappings, and
22   other serious, but uncharged, conduct committed by unrelated parties.
23          The Indictment contains an entire subsection on Backpage’s purported “International
24   Operations,” (id. at ¶¶ 153-59), even though the government has stated that discovery materials
25   related to foreign matters are not relevant to the instant charges (see Gov’t’s Opp’n to Padilla’s
26   Mot. to Continue Trial, Doc. 635, at 1 & 4 (explaining that the “vast majority” of a 5.9 million
27   page disclosure concerned “postings in foreign markets . . . and is of marginal or no relevance
28                                                   3
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 4 of 10




 1   to the crimes” charged in the indictment)). Indeed, prostitution is legal in many other countries;
 2   it does not appear that the government intends to prove otherwise, see Countries Where
 3   Prostitution is Legal, available at: http://worldpopulationreview.com/countries/countries-
 4   where-prostitution-is-legal/ (last visited Jul. 1, 2019).
 5          Finally, the Indictment contains other inflammatory and irrelevant allegations and words
 6   that should be struck. For example, the Indictment discusses a 1987 Travel Act conviction of an
 7   individual who managed a prostitution business that “masqueraded as a massage parlor” with
 8   no connection to the instant prosecution or any named Defendants or Backpage or the charged
 9   crimes. (Id. ¶ 19.) Further, the Indictment describes Defendants as “fooling” financial
10   institutions or “conceal[ing]” information from them about the origins of their funds. (Id. at ¶¶
11   178, 179, 181.) These conclusions (not factual allegations) have no place in an indictment,
12   particularly when, as here, those conclusions are unduly prejudicial.
13                                            ARGUMENT
14   I.     The Indictment should not be sent or read to the jury.
15          The Indictment should not be sent or read to the jury. First, the Indictment contains
16   hearsay and recycles the purported claims of various elected officials, political bodies, non-profit
17   organizations, and others, which have nothing to do with the grand jury’s actual findings. It is
18   well-recognized that “[p]rosecutors have been known to insert unnecessary allegations for
19   ‘color’ or ‘background’ hoping that these will stimulate the interest of juries,” 1 Wright, Federal
20   Practice and Procedure § 128 (4th ed.) (footnotes omitted), which was done here and is highly
21   inflammatory to the Defendants. Second, the Indictment selectively quotes from documents in
22   a manner that is patently misleading and unduly prejudicial to the Defendants. (See Doc. 780 at
23   8-11.) Finally, it is the practice of the judges of this District to provide the jury with a brief
24   summary of the indictment during voir dire, rather than send the indictment to the jury. Indeed,
25   the original scheduling order in this case requires the parties to prepare a joint statement of the
26   case, which voids the need for reading or sending the Indictment to the jury. (See Doc. 131.)
27

28                                                    4
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 5 of 10



     II.    This Court should strike the irrelevant and unduly prejudicial surplusage from the
 1          Indictment.
 2          To the extent that this Court resolves the motion on its merits, this Court should strike the
 3   irrelevant and unduly prejudicial surplusage from the Indictment. Under Rule 7(d) of the Federal
 4   Rules of Criminal Procedure, this Court has the authority to strike surplusage from the
 5   Indictment upon motion by the Defendants. Rule 7(d) was promulgated for the purpose of
 6   “protecting the defendant against immaterial or irrelevant allegations in an indictment” which
 7   “may . . . be prejudicial.” 1966 Advisory Comm. Notes to Fed. R. Crim. P. 7(d); see also United
 8   States v. Poore, 594 F.2d 39, 41 (4th Cir. 1979) (“The purpose of Rule 7(d) is to protect a
 9   defendant against prejudicial allegations that are neither relevant nor material to the charges
10   made in an indictment, or not essential to the charge, or unnecessary, or inflammatory.” (citations
11   omitted)). Surplusage has been defined as “[a]ny allegation without which the pleading would
12   remain adequate in law.” Brady v. United States, 24 F.2d 397, 399 (1928).
13          This Court should strike every reference to uncharged child sex trafficking. (See
14   Indict. at ¶¶ 13, 14, 74, 85, 86, 95, 100, 101, 104, 106, 109, 111, 113, 114, 115, 116, 120, 121,
15   123, 124, 125, 127, 130, 131, 133, 134, 135, 140, 144, 146, 151, 160, 161, 163, 164, 165, 167,
16   168, 169, 170, 172, 174.) There is no allegation that is more “emotionally charged” and unduly
17   prejudicial than an allegation of child sex abuse. See United States v. Poandl, 612 F. App’x
18   356, 366 (6th Cir. 2015) (recognizing “the emotionally charged nature of sexual abuse
19   charges” involving minors); see also Boyd, Fort Worth Star-Telegram, Child abuse trials:
20   ‘There are no higher stakes” (Jun. 2, 2017) (available at https://www.star-
21   telegram.com/news/special-reports/article153578794.html (last visited on October 22, 2019)
22   (discussing the stigma attached to child sex abuse charges and quoting a former prosecutor as
23   saying that “[y]ou can easily ask the jury would you rather be accused of murder or would
24   you rather be accused of sexual abuse of a child and they all say they’d rather be accused
25   of murder” which “shows how abhorrent the charges are”). Such allegations should be
26   struck from the Indictment because there are no child sex trafficking charges against the
27

28                                                   5
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 6 of 10




 1   Defendants. Moreover, the government knows that there is no basis whatsoever for its
 2   allegations that Defendants engaged in child sex trafficking. (See Doc. 780 at 4-7.)
 3          Similarly, this Court should strike every reference to alleged misconduct of third
 4   parties, such as murders, kidnappings, etc. (See Indict. at ¶¶ 150, 162, 168, 170, 173, 174, 175.)
 5   None of the charges against Defendants relate to this conduct as the only alleged objects of the
 6   purported conspiracy are to make money through the facilitation of prostitution. (See id. ¶¶
 7   195-99.) The inclusion of this irrelevant information about crimes committed by unrelated
 8   parties is unduly prejudicial to Defendants.
 9          Further, this Court should strike the entire section on “International Operations” (see
10   Indict. ¶¶ 153-59) as irrelevant and unduly prejudicial. As a preliminary matter, prostitution is
11   either fully legal or has been decriminalized in dozens of foreign countries and ads generated
12   from those countries could not support any of the charged crimes. See Countries Where
13   Prostitution is Legal, available at: http://worldpopulationreview.com/countries/countries-
14   where-prostitution-is-legal/ (last visited Jul. 1, 2019). Consequently, even under what the
15   Defendants’ maintain is the government’s novel and flawed theory of the case, Backpage’s
16   operations could not have facilitated the crime of prostitution in those countries. More
17   importantly, the government, itself, has stated that international material is not relevant to the
18   charged crimes. (See Gov’t’s Opp’n to Padilla’s Mot. to Continue Trial, Doc. 635, at 1 & 4
19   (explaining that the “vast majority” of a 5.9 million page disclosure concerned “postings in
20   foreign markets . . . and is of marginal or no relevance to the crimes” charged in the indictment
21   (emphasis added)). These allegations, which the government has conceded are irrelevant to the
22   instant charges, are also unduly prejudicial and should be struck from the Indictment.
23          This Court also should strike Paragraph 19 from the Indictment because it has nothing
24   to do with the pending charges, makes no attempt to link Defendants to the allegation, and is
25   unduly prejudicial. In particular, the 1987 Travel Act conviction of an individual with no
26   connection to this case or these Defendants is not relevant to the instant charges. Prior
27   convictions (of Defendants or others) are not an element of any of the charged crimes. See
28                                                   6
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 7 of 10




 1   18 U.S.C. §§ 371, 1952, 1956, 1957. Courts routinely strike references to a defendant’s prior
 2   conviction from an indictment when the prior conviction is not one of the elements of a
 3   charged crime because such information is irrelevant to the charges and unduly prejudicial to
 4   the defendant. See United States v. Cohen, 2018 WL 3822466, at *1-3 (D. Nev. Aug. 10,
 5   2018) (granting motion to strike reference to defendant’s prior conviction because that
 6   conviction did not go to an element of the charges against the defendant and its inclusion was
 7   unduly prejudicial); United States v. Chase, 2006 WL 3780007, at *2 (D. Nev. Dec. 14, 2006)
 8   (striking reference to prior conviction from indictment because the “indictment is adequate in
 9   the law without reference to the prejudicial and inflammatory allegations that [defendant] was
10   previously convicted of a lewd act upon a minor”). Here, we are several steps removed from
11   the inclusion of a defendant’s prior conviction. Instead, the Indictment includes the prior
12   conviction of an individual who is not named as a defendant in this prosecution, and, more
13   importantly, who has nothing to do with these Defendants, the operation of Backpage, or the
14   crimes charged. Consequently, Paragraph 19 should be struck.
15          Finally, this Court should strike references to the Defendants purportedly engaging in
16   “fooling” financial institutions or “conceal[ing]” information from them about the origins of
17   their funds. (See Indict. ¶¶ 15, 16, 32, 178, 179, 181.) These terms are conclusory, rather than
18   factual in nature, and should not be included because they suggest to the jury that the
19   government has already established certain crimes charged. See United States v. Capener,
20   2006 WL 8429828, at *9 (D. Nev. Sept. 22, 2006) (striking the phrase “it was shown that”
21   from the indictment because that conclusory phrase implied that the government had
22   established facts against the defendant).      Further, these irrelevant words are unduly
23   prejudicial. See United States v. Harder, 2014 WL 12783296, at *1-2 (D. Or. Mar. 17, 2014);
24   United States v. Poindexter, 725 F. Supp. 13, 36 (D.C.D.C. 1989) (striking “cover up” from
25   indictment as “inflammatory”).
26

27

28                                                  7
             Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 8 of 10




 1                                           CONCLUSION
 2          For all these reasons, Defendants join in Joye Vaught’s Motion to Strike Surplusage
 3   to the extent that the Court intends to send or read the indictment to the jury. If the indictment
 4   will not be given or read to the jury, there is no need to resolve the motion at this time, because
 5   the issues raised in the motion can be resolved closer to trial through motions in limine and
 6   the preparation of the joint statement of the case. Nonetheless, should this Court resolve the
 7   motion at this time, Defendants move for an order striking the irrelevant and highly prejudicial
 8   surplusage identified in the marked Indictment attached hereto as Exhibit A.
 9          Moreover, because Defendants still have not yet received all discovery, Defendants
10   may, upon review of the still undisclosed discovery, identify additional portions of the
11   Indictment that should be struck. Accordingly, Defendants seek leave to move to strike
12   additional areas of the Indictment through motions in limine.
13
            RESPECTFULLY SUBMITTED,
14
     DATED: October 25, 2019               Paul J. Cambria, Jr.
15
                                           Erin E. McCampbell
16                                         LIPSITZ GREEN SCIME CAMBRIA LLP
17
                                           By:    /s/ Paul J. Cambria, Jr.
18                                                Paul J. Cambria, Jr.
                                                  Attorneys for Michael Lacey
19

20   DATED: October 25, 2019               Thomas H. Bienert, Jr.
                                           Whitney Z. Bernstein
21                                         BIENERT KATZMAN, PLC
22
                                           By:    /s/ Whitney Z. Bernstein
23                                                Whitney Z. Bernstein
                                                  Attorneys for James Larkin
24

25

26

27

28                                                   8
           Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 9 of 10




 1
     DATED: October 25, 2019     Bruce Feder
 2                               FEDER LAW OFFICE, P.A.
 3                               By:   /s/ Bruce Feder
 4                                     Bruce Feder
                                       Attorneys for Scott Spear
 5

 6
     DATED: October 25, 2019     Gary S. Lincenberg
 7                               Ariel A. Neuman
                                 Gopi K. Panchapakesan
 8                               BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 9                               DROOKS, LINCENBERG & RHOW, P.C.

10                               By:   /s/ Ariel A. Neuman
                                       Ariel A. Neuman
11
                                       Attorneys for John Brunst
12

13   DATED: October 25, 2019     David Eisenberg
14                               DAVID EISENBERG, P.L.C.

15                               By:   /s/ David Eisenberg
                                       David Eisenberg
16
                                       Attorneys for Andrew Padilla
17

18

19

20

21

22

23

24

25

26

27

28                                        9
            Case 2:18-cr-00422-SMB Document 794 Filed 10/25/19 Page 10 of 10




 1
     On October 25, 2019, a PDF version
 2   of this document was filed with
 3   Clerk of the Court using the CM/ECF
     System for filing and for Transmittal
 4
     Of a Notice of Electronic Filing to the
 5   Following CM/ECF registrants:
 6
     Kevin Rapp, kevin.rapp@usdoj.gov
 7   Reginald Jones, reginald.jones4@usdoj.gov
 8   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 9
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
10   Patrick Reid, Patrick.Reid@usdoj.gov
     Andrew Stone, andrew.stone@usdoj.gov
11
     Amanda Wick, Amanda.Wick@usdoj.gov
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             10
Case 2:18-cr-00422-SMB Document 794-1 Filed 10/25/19 Page 1 of 93




         EXHIBIT A
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page12ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page23ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page34ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page45ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page56ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page67ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page78ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page89ofof92
                                                                 93
Case
 Case2:18-cr-00422-SMB
       2:18-cr-00422-SPL Document
                          Document794-1
                                   230 Filed
                                        Filed07/25/18
                                              10/25/19 Page
                                                       Page910
                                                             ofof
                                                               9293
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page10
                                                           11ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page11
                                                           12ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page12
                                                           13ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page13
                                                           14ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page14
                                                           15ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page15
                                                           16ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page16
                                                           17ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page17
                                                           18ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page18
                                                           19ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page19
                                                           20ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page20
                                                           21ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page21
                                                           22ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page22
                                                           23ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page23
                                                           24ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page24
                                                           25ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page25
                                                           26ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page26
                                                           27ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page27
                                                           28ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page28
                                                           29ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page29
                                                           30ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page30
                                                           31ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page31
                                                           32ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page32
                                                           33ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page33
                                                           34ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page34
                                                           35ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page35
                                                           36ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page36
                                                           37ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page37
                                                           38ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page38
                                                           39ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page39
                                                           40ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page40
                                                           41ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page41
                                                           42ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page42
                                                           43ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page43
                                                           44ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page44
                                                           45ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page45
                                                           46ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page46
                                                           47ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page47
                                                           48ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page48
                                                           49ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page49
                                                           50ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page50
                                                           51ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page51
                                                           52ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page52
                                                           53ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page53
                                                           54ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page54
                                                           55ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page55
                                                           56ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page56
                                                           57ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page57
                                                           58ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page58
                                                           59ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page59
                                                           60ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page60
                                                           61ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page61
                                                           62ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page62
                                                           63ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page63
                                                           64ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page64
                                                           65ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page65
                                                           66ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page66
                                                           67ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page67
                                                           68ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page68
                                                           69ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page69
                                                           70ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page70
                                                           71ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page71
                                                           72ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page72
                                                           73ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page73
                                                           74ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page74
                                                           75ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page75
                                                           76ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page76
                                                           77ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page77
                                                           78ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page78
                                                           79ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page79
                                                           80ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page80
                                                           81ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page81
                                                           82ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page82
                                                           83ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page83
                                                           84ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page84
                                                           85ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page85
                                                           86ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page86
                                                           87ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page87
                                                           88ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page88
                                                           89ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page89
                                                           90ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page90
                                                           91ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page91
                                                           92ofof92
                                                                  93
Case
 Case2:18-cr-00422-SMB
      2:18-cr-00422-SPL Document
                        Document794-1
                                 230 Filed
                                      Filed07/25/18
                                            10/25/19 Page
                                                      Page92
                                                           93ofof92
                                                                  93
